Exhibit 10.1

 

[g298771mmi001.jpg]

 

ETHANOL MARKETING AND SERVICES AGREEMENT:
Western Plains Energy, LLC

 

This Agreement is made and entered into this 24th day of November, 2008,
(“Effective Date”) by and between Western Plains Energy, LLC having an address
of or near 3022 County Rd. 18, Oakley, Kansas 67748 (hereinafter referred to as
“Owner”), and Ethanol Products, LLC d/b/a POET Ethanol Products having an
address of 9530 East 37th Street North, Wichita, Kansas 67226 (hereinafter
referred to as “Marketer”).

 

RECITALS:

 

A.                                    The Owner desires to utilize the services
of a marketer to market Owner’s fuel grade ethanol (hereinafter referred to as
“Ethanol”) from its plant sited near 3022 County Rd. 18, Oakley, KS (the
“Plant”).

 

B.                                    Marketer is in the business of marketing
Ethanol in the United States.

 

C.                                    The parties desire to enter into and
execute this Agreement for the purpose of setting forth agreed upon terms and
conditions.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties agree as follows:

 

1.                                       Marketing Rights.  Owner gives Marketer
exclusive rights to market all of Owner’s Ethanol produced from its Plant.

 

2.                                       Term of Agreement.  The initial term of
this agreement will be five (5) years beginning on February 1, 2009 (the
“Commencement Date”).  This Agreement renews automatically for additional five
(5) year periods, at the end of the initial period and at the end of any
subsequent five (5) year renewal period, unless terminated by either party. 
Either party may terminate this Agreement at the end of the initial period or at
the end of any five (5) year renewal period by giving to the other party ninety
(90) days’ written notice of termination prior to the end of the then current
period.  Within fifteen (15) days of receipt of written notice of termination by
either party, Marketer will provide Owner with a quantity per month of Ethanol
for up to one (1) year from termination that will be needed to fulfill sales
contracts in existence at the time of termination and copies of said sales
contracts.  Owner agrees that all such existing sales contracts disclosed in the
fifteen (15) day period will be fulfilled, and that the terms of this Agreement
will remain in effect for all such Ethanol.

 

3.                                       Marketing Services Provided.  Marketer
will provide to Owner the following marketing services:

 

a.                                       Marketing.  Marketer will effect the
sale of Owner’s Ethanol with a good faith effort to achieve the available market
prices.

 

b.                                      Scheduling.  Marketer will be
responsible for scheduling all shipments of Owner’s Ethanol.  Marketer will
provide to Owner a shipping order, and Owner will provide a combined shipping
schedule as stated in Section 8 below.

 

1

--------------------------------------------------------------------------------


 

c.                                       Leased Storage.  If it is deemed
necessary by Marketer to market Owner’s Ethanol through storage facilities,
Owner will pay all commercially reasonable lease and throughput costs associated
with such leases.

 

d.                                      Freight and Transportation.  Marketer
will arrange for all freight and transportation services, including rail
equipment, for delivery of Owner’s Ethanol.  Except as otherwise provided
herein, Owner will reimburse Marketer for all commercially reasonable freight,
transportation services and throughput costs incurred by Marketer.

 

e.                                       Customer Creditworthiness.  Marketer
will make reasonable efforts to review the creditworthiness of Owner’s Ethanol
customers. Marketer will then recommend to Owner which, if any, Ethanol
customers Marketer believes should be accepted. Owner will have the right to
reject sales to any Ethanol customers.  Marketer will not sell Ethanol to any
customer rejected by Owner.

 

f.                                         Accounts Receivable.  Owner will
retain the risk of non-payment by Owner’s Ethanol customers.  Marketer will make
reasonable efforts to collect any of Owner’s past due accounts.  However,
Marketer will not be required to initiate litigation to collect delinquent
accounts.  Upon receipt of written consent from Owner, Marketer shall be
authorized to turn over to collection agencies a delinquent account unless Owner
determines that Owner will assume responsibility for collecting the account. 
Any reasonable collection agency fees resulting from the collection process will
be borne by Owner.  All accounts receivable losses arising from the marketing of
Owner’s Ethanol are Owner’s sole responsibility.

 

g.                                      Title and Risk of Loss.  Marketer will
take title to Owner’s Ethanol at Owner’s Plant as Ethanol passes the flange
connecting the delivering and receiving apparatus of the parties. 
Notwithstanding the transfer of title as set forth herein, and except when any
of the following occurs due to Marketer’s negligence or willful and wanton
conduct, Owner agrees to defend, indemnify and hold harmless Marketer from the
risk of loss of Owner’s Ethanol, risk of penalty due to late or non-delivery,
risk of non-compliant quality and condition of Owner’s Ethanol, and risk of
non-collection with respect to the sale of Owner’s Ethanol to Ethanol
customers.  Acceptance of Owner’s Ethanol by Ethanol Customers under applicable
laws will not occur until Owner’s Ethanol has been accepted by the Ethanol
customers at the time of delivery.

 

h.                                      Transaction Processing.  Marketer will
be responsible for invoicing all of Owner’s Ethanol marketed, receiving payments
from customers, and paying freight and/or storage when necessary.  Owner will be
responsible for furnishing Marketer a report by 10:00 AM each workday of the
previous day’s shipments.  Marketer will send to Owner’s Ethanol customers
invoices the same day as the report is received.

 

i.                                          Remittance of Payment.  Each week a
payment will be made to Owner by Marketer for all Ethanol invoiced thirteen to
nineteen (13-19) days prior to said date that has been paid by Owner’s
customers.  This payment will be adjusted for all freight, transportation
services, storage costs, throughput costs, Services Fees, costs incurred due to
a Regulatory Change or Change in Customer Requirements, taxes, and when
applicable, an adjustment for value-added as stated in Section 7 below. 
Following Owner’s receipt of five days’ advance notice of Marketer’s intention
to complete an offset against payments due Owner, Marketer in good faith has the
right to set off against payments due Owner hereunder any and all amounts owed
by Owner to Marketer for any liabilities outside the normal course of business. 
Adjustments within the normal course of business will be adjusted without prior
written notice as they occur.

 

j.                                          Insurance.  Marketer will insure
Owner’s Ethanol, at Marketer’s sole cost, upon transfer of title of Owner’s
Ethanol to Marketer, as set forth in Section 3.g.  The insurance will be in the
form of a marine cargo insurance policy that will name Owner as an additional
insured, and will provide for payment of proceeds directly to Owner to the
extent Owner still has any risk of loss.  The amount of the policy, the
deductible, and the other terms and conditions of the policy

 

2

--------------------------------------------------------------------------------


 

will be commercially reasonable, but will be at an amount that covers (at a
minimum) a total loss of the Ethanol during transit to the Ethanol customers,
less the deductible.  Upon issuance of such policy, Marketer will cause
Marketer’s insurance agent to issue to Owner a certificate of insurance
verifying that such insurance policy is in full force and effect.

 

4.                                       Administrative Services Provided. 
Marketer will provide to Owner the following Administrative Services:

 

a.                                       Distribution Services.  Marketer will
be responsible for an on-going program to conduct carrier audits and will be
responsible for carrier selection and dispatching, freight rate bundling and
distribution optimization.

 

b.                                      Transaction Processing.  Marketer will
be responsible for Ethanol licensing, monitoring and state compliance reporting,
state surety bonding, tax collection, remittance and reporting, purchase and
sales acknowledgments, late payment collections, and electronic funds transfer
services.

 

c.                                       Inventory Management.  Marketer will be
responsible for monitoring future Ethanol stock levels projected for Owner’s
Plant to facilitate the marketing program established by Marketer for the sale
of Owner’s Ethanol.

 

d.                                      Proprietary Software.  Marketer will
install and maintain a proprietary software system to handle linked transaction
processing and necessary data access to Ethanol marketing and sales information.

 

e.                                       Denaturant Supply.  Marketer has the
right to supply denaturant to Owner’s Ethanol Plant subject to terms,
conditions, and pricing as are mutually agreed to by Marketer and Owner.

 

5.                                       Marketing and Administrative Service
Fee.  Owner will pay Marketer a fee for the Marketing and Administrative
Services rendered by Marketer hereunder.  The fee (the “Services Fee”) will be
one percent (1%) of the Net-back sales price per gallon of denatured Ethanol as
produced by Owner’s Plant.  Net-back sales price is defined as the price
actually paid and collected per gallon of denatured Ethanol, minus all freight
and transportation costs, any applicable owned storage fees, leased storage
fees, through-put fees, any terminalling fees, and taxes imposed by a
governmental authority, except for sales, use of similar taxes imposed upon the
net profits of marketer or the Services Fees.

 

6.                                       Marketer’s Purchase of Ethanol. 
Marketer may purchase for its own account all or a portion of Owner’s Ethanol at
a price to be agreed upon by the parties at the time of the purchase.

 

7.                                       Value-Added Opportunities.  Marketer
and Owner mutually recognize that on occasion Marketer will be able to develop a
sale opportunity for Owner’s Ethanol that is above the market value for sales
typically completed on a spot market or contract rollover basis (a “value-added
transaction”).  Examples of value-added transactions include the building of new
markets, time exchanges, location exchanges, rack pricing, and negotiation of
spread differentials.  The parties acknowledge that new value-added
opportunities not yet known to the parties are expected to be developed by
Marketer in the future.  Owner and Marketer acknowledge that for value-added
transactions, the Services Fee is insufficient to compensate Marketer for
additional income and profits generated for Owner.  Therefore, Owner and
Marketer agree to share the additional margin generated from value-added
transactions at the ratio of 50% for Owner and 50% for Marketer.  The additional
margin will be calculated based on the difference in the sales price of the
value-added transaction at Owner’s Plant (net of transportation cost) and the
sales price of a typical market transaction (net of transportation cost) for a
similar time period.

 

In order to facilitate the completion of value-added transactions, which
opportunities occur and disappear quickly within the market, Owner agrees to
identify representatives of Owner with authority to approve value-added
transactions.  Marketer will, upon identification of a value-added transaction

 

3

--------------------------------------------------------------------------------


 

opportunity, present to any one of Owner’s representatives the value-added
transaction, including the details of said value-added transaction, for
consideration.  Owner has complete and sole discretion to accept or reject the
value-added transaction.  If agreed upon by Owner’s representative, Marketer
will confirm in writing to Owner’s representative the agreement of the parties
regarding the value-added transaction.  In this case, Marketer will complete the
value-added transaction in accordance with the agreement of the parties.  If
Owner’s representative declines to participate in the value-added transaction,
then Marketer will not complete the value-added transaction for Owner’s account.

 

8.                                       Reporting.  Marketer will provide Owner
with the following reports on a schedule described below during the term of this
Agreement:

 

Shipping Orders

 

Daily

Market Information

 

Weekly

Sales Summary

 

Monthly

 

Owner will provide Marketer with the following reports on a schedule described
below during the term of this Agreement:

 

Daily Production

 

Daily

Combined Shipping Schedule

 

Daily

 

In addition to the aforementioned reports, Owner will timely inform Marketer of
daily inventories, Plant shutdowns, daily production projections, and any other
information requested by Marketer in order for Marketer to perform Marketer’s
services under this Agreement.

 

9.                                       Discontinuation of Production.  In the
event that Owner desires to discontinue or reduce the production of Owner’s
Ethanol, Owner will notify Marketer 180 days in advance of Owner’s decision in
order that all contract commitments made by Marketer for Owner may be met.  If
less than 180 days notice of discontinuance or reduction of production is
provided to Marketer, or if unforeseen circumstances cause Owner to cease or
reduce production at its Plant, Owner grants Marketer the power to buy in
ethanol short falls for Owner’s account on unfilled contracts, and any
associated losses will be reimbursed by Owner to Marketer.

 

10.                                 Liability.  Any and all liability related to
Owner’s Ethanol, including but not limited to Ethanol quality and condition, the
timely delivery of Ethanol, and the handling, transportation, storage and
release of Owner’s Ethanol into the environment, will remain Owner’s sole
responsibility, except to the extent provided in Section 12, or to the extent
such liability is to be insured against at Marketer’s expense pursuant to
Section 3.j.  Owner’s Ethanol will be delivered free from lawful security
interests, liens, taxes, encumbrances and claims of third parties.

 

11.                                 Indemnification of Marketer.  Owner must
indemnify, hold harmless and defend Marketer, and its officers, directors,
employees and agents from and against any and all claims, actions, damages,
liabilities and expenses, including but not limited to, attorneys’ and other
professional fees, in connection with loss of life, personal injury and/or
damage to property of third parties, arising from or out of Marketer’s services
provided under the terms and conditions of this Agreement, for Owner’s breach of
this Agreement, and the handling, transportation, storage and release of Owner’s
Ethanol into the environment, except that Owner will not indemnify, hold
harmless and defend Marketer from (i) the negligent or willful or wanton conduct
of Marketer and its officers, directors, employees and agents, (ii) any act
beyond the scope of the Marketer’s services to be rendered under the terms and
conditions of this Agreement, (iii) Marketer’s violation of laws, regulations,
ordinances and/or court orders; and (iv) any liability otherwise covered by
insurance

 

12.                                 Indemnification of Owner.  Marketer must
indemnify, hold harmless and defend Owner, and its officers, employees and
agents from and against any and all claims, actions, damages, liabilities and
expenses, including, but not limited to, attorneys’ and other professional fees,
in connection with Marketers’ breach of this Agreement and, in connection with
loss of life, personal injury and/or damage to

 

4

--------------------------------------------------------------------------------


 

property of third parties arising from or out of (i) the negligent or willful or
wanton conduct of Marketer and its officers, directors, employees and agents,
(ii) any act beyond the scope of Marketer’s services to be rendered under the
terms and conditions of this Agreement, and (iii) Marketer’s violation of laws,
regulations, ordinances and/or court orders.

 

13.                                 Insurance.  Marketer will furnish Owner with
an insurance certificate verifying that Marketer maintains commercial general
liability insurance in an amount not less than $5,000,000.

 

14.                                 Waiver of Subrogation.  Notwithstanding any
other provision of this Agreement to the contrary, neither Owner nor Marketer
will be liable to the other for any business interruption, loss or damage to
property of the other, or injury to or death of persons arising from the
marketing, sale, storage and transportation of Owner’s Ethanol, whether or not
caused by the negligence of Owner, Marketer, or their respective employees,
agents or contractors.  This waiver will apply only to the extent that such
business interruption, loss or damage to property, or injury to or death of
persons is covered by insurance, regardless of whether such insurance is payable
to or protects Owner or Marketer, or both.  Nothing in this Section 14 may be
construed to impose any other or greater liability upon either Owner or Marketer
than would have existed in the absence of this Section 14.  Owner and Marketer
shall cause each insurance policy obtained by them in relation to the services
hereunder to provide that the insurance company waives all right of recovery by
way of subrogation against the other in connection with any damages covered by
said policies.  This waiver will be in effect only so long as the applicable
insurance policies contain a clause to the effect that this waiver will not
affect the rights of the insured to recover under such policies.  Such clauses
must be obtained by the parties whenever possible.

 

15.                                 Taxes.  Owner will be solely responsible for
payment of all taxes and charges, now or hereafter imposed (whether by federal,
state, municipal or other public authority), by reason of this Agreement or its
performance, including but not limited to, sales or use taxes, but excluding any
income tax imposed upon Marketer’s net profits.  Marketer may deduct from the
proceeds of sales of Owner’s Ethanol an amount equal to any taxes imposed as set
forth herein, and Marketer will remit to the appropriate government entity the
taxes owed.  All taxes and charges paid on Owner’s account will be disclosed to
Owner.

 

16.                                 Entire Agreement and Amendment.  This
Agreement and the sales confirmations contain the entire agreement between the
parties.  No oral statements, representations or prior written matter not
contained in this Agreement shall be binding upon the parties with respect to
the subject matter hereof.  In the event of a conflict of terms between a sales
confirmation and this Agreement, the terms of this Agreement will control.  In
the event that Marketer revises terms of the sales confirmation form which are
not normally subject to change (except the “Detail” grid), Marketer will use
commercially reasonable efforts to bring to Owner’s attention the revised terms
set forth in the sales confirmation form.  Except for the sales confirmations,
this Agreement will not be amended or modified in any manner except by a writing
executed by both parties that specifically references amending this Agreement.

 

17.                                 Confidential Nature of Agreement.  Marketer
and Owner agree to keep all sales, prices, inventory positions, and the details
of this Agreement, the sales confirmations, other documents and details of the
transactions strictly confidential.

 

18.                                 Assignment.  This Agreement may not be
assigned by either party, except to an affiliate controlled by or in control of
said party (“Affiliate”), without the written consent of the other party.  To
the extent this Agreement is assigned to an Affiliate, such assignment shall
only be effective if written notice of such assignment is given to the
non-assigning party within 30 days of such assignment.

 

19.                                 Governing Law.  This Agreement will be
governed, construed and enforced under the laws of the State of Kansas.

 

20.                                 Force Majeure.  Marketer will not be liable
to Owner for its failure to deliver services hereunder, and Owner will not be
liable to Marketer for its failure to produce Owner’s Ethanol, when such failure
is due to the failure of processing equipment, fires, floods, storms, weather
conditions, strikes, lock

 

5

--------------------------------------------------------------------------------


 

outs, other industrial disturbance, riots, legal interference, governmental
action or regulation, acts of terrorism, acts of God or public enemy, or,
without limitation by enumeration, any other cause beyond Marketer’s or Owner’s
reasonable control; provided Marketer or Owner must promptly and diligently take
such action as may be necessary and practicable under the then existing
circumstances to remove the cause of failure and resume delivery of services or
Owner’s Ethanol.  The party seeking to invoke this provision must provide notice
within 48 hours or such other time as is reasonable under the circumstances. 
The party must further notify the other party as to the time when the force
majeure condition is no longer in effect.

 

21.                                 Regulatory Changes and Changes in Customer
Requirements.  In the event that at any time subsequent to the Effective Date
there occurs a Regulatory Change or any Change in Customer Requirements which
increases the cost to Marketer of providing the services set forth herein, and
if Marketer so elects by notice to Owner, then Owner must reimburse Marketer for
the additional costs incurred as a result of the Regulatory Change or Change in
Customer Requirements.  A “Regulatory Change” means any change after the
Effective Date in any applicable statute, law, code, determination, rule,
regulation, decree, injunction, franchise, permit, certificate, license,
ordinance, standard or control of any governmental authority.  By way of
example, a Regulatory Change would include increased reporting requirements of
government authorities for the marketing, sale, transportation or storage of
ethanol.  A “Change in Customer Requirements” means any change after the
Effective Date in any requirement for the purchase, delivery, transportation,
storage, testing, reporting or insuring of ethanol.  By way of example, a Change
in Customer Requirements would include a customer imposing upon Marketer a
requirement that Marketer use a specific software package in order for Marketer
to market ethanol to the customer.

 

22.                                 Conflicts of Interest.  Owner recognizes and
acknowledges that members with an ownership interest in Marketer or their
Affiliates also hold ownership interests in other ethanol production facilities
for which Marketer provides the same or similar services as are provided for
Owner under the terms of this Agreement.  Marketer agrees that it will provide
services to Owner hereunder in the same or similar method as services are
provided to other ethanol production facilities so as not to favor the other
ethanol production facilities over Owner.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

OWNER:

 

 

 

 

 

 

MARKETER:

Western Plains Energy, LLC

 

ETHANOL PRODUCTS, LLC D/B/A

 

 

 

POET ETHANOL PRODUCTS

 

 

 

 

 

By:

/s/ Steven R. McNinch

 

By:

/s/ Robert K. Casper

 

 

 

 

 

Name:

Steven R. McNinch

 

Name:

Robert K. Casper

 

 

 

 

 

Its:

CEO/General Manager

 

Its:

President

 

6

--------------------------------------------------------------------------------